      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                     OF THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 DONNA SMITH,                                §
                                             §
                                             §
                      PLAINTIFF,             §
                                             §
 V.                                          §          CIVIL CAUSE NO. ___________
                                             §
 THE KROGER COMPANY and                      §
 KROGER TEXAS L.P.,                          §
                                             §
                                             §
                      DEFENDANTS.            §



                  PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Donna Smith brings this lawsuit against The Kroger Company and Kroger Texas

L.P. (jointly “Kroger”) for injuries she sustained as a Kroger employee. Smith’s causes of

action and the facts supporting them are set out below:

                           JURISDICTION AND VENUE

1.     This Court has subject matter jurisdiction over this dispute under 28 U.S.C. §

       1332(a) because it is a civil action where the matter in controversy exceeds the sum

       or value of $75,000, exclusive of interest and costs, and it is between citizens of

       different states.

2.     Plaintiff Donna Smith is a citizen of the State of Texas. She resides in Montgomery

       County, Texas and considers it to be her permanent home. Thus, Texas is Ms.
ORIGINAL COMPLAINT                                                                       1
     Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 2 of 17




      Smith’s domicile for purposes of diversity.

3.    Defendant The Kroger Company is a citizen of the State of Ohio where it was

      incorporated. Ohio is also where The Kroger Company maintains its principal

      place of business according to the company’s website and public statements.

4.    Defendant Kroger Texas L.P. is a limited partnership. KRGP, Inc. is the general

      partner of Kroger Texas L.P. and KRLP, Inc. is the limited partner of Kroger Texas

      L.P. Both are incorporated in the State of Ohio with their respective principal

      places of business in the State of Ohio.

5.    Venue is proper in the United States District Court for the Southern District of

      Texas, Houston Division because the events giving rise to this action took place in

      Montgomery County, Texas.

                                     PARTIES

6.    Defendant The Kroger Company is a foreign for-profit corporation with a principal

      place of business in the State of Ohio doing business in the State of Texas. It may

      be served by serving its registered agent, Corporation Service Company d/b/a

      CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin,

      Texas 78701-3218.

7.    Defendant Kroger Texas, L.P. is a foreign for-profit limited partnership formed in

      the State of Ohio doing business in the State of Texas. Its general and limited

      partners are corporate citizens of the State of Ohio that maintain principal places



ORIGINAL COMPLAINT                                                                     2
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 3 of 17




       of business in Ohio. It may be served by serving its registered agent, Corporation

       Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th

       Street, Suite 620, Austin, Texas 78701-3218.

8.     Plaintiff Donna Smith resides in Conroe, Montgomery County, Texas.

                                        FACTS

       A.     Kroger Fuel Centers

9.     The Kroger Defendants operate grocery stores throughout Texas. Some of those

       grocery stores also have Kroger fuel centers, which are also operated by Kroger

       and staffed with Kroger employees.

10.    A typical Kroger fuel center is located in the same parking lot as one of Kroger’s

       grocery stores. At the heart of each fuel center is small building that Kroger refers

       to as a sales kiosk. That kiosk is surrounded by fuel pumps on either side as well as

       some exterior merchandise fixtures.

11.    Most Kroger fuel center sales kiosks range in size from 120 to 240 square feet.

       There is a point-of-sale area where Kroger’s employee either sits or stands behind

       a glass window surrounded on every side by racks of merchandise, computer

       equipment, lottery ticket dispensers, tobacco products, and fuel monitors.

12.    Countertops align the front and side walls, intruding on the physical space

       available for the employee and a stool or chair. The area underneath the cabinets

       is packed with items.



ORIGINAL COMPLAINT                                                                        3
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 4 of 17




13.    A commercial anti-fatigue mat covers the concrete floor.

14.    A door from the point-of-sale space, opens into space that includes a bathroom,

       mop sink, additional computer/mechanical equipment, boxes of merchandise

       inventory, and cleaning supplies. The door to enter and exit the kiosk itself is

       located on one of the side walls in the space.

15.    Kroger staffs its sales kiosks with one fuel center attendant per shift. The

       attendant’s supervisors, managers, and co-workers are in the grocery store across

       the parking lot.

16.    Fuel center attendants have multiple job responsibilities and contact from their

       supervisors as well as assistance is very limited. Those job responsibilities include,

       but are not limited to, the following:

          a. Customer Service- Attendants must greet customers, respond to
             questions, and assist in a courteous and helpful manner.

          b. Stocking the Fuel Center- Attendants must receive and restock
             merchandise shelves within the kiosk as well as items located on displays
             outside of the kiosk. Items may be as heavy as fifty pounds.

          c. Operate Cash Registers and Computers/ Transact Sales- Attendants must
             operate computerized cash registers as well as be able to process fuel,
             merchandise, and lottery orders quickly and accurately. They must be able
             to operate all equipment that pertains to customer checkout including, but
             not limited to, the credit/debit card scanner, the lottery terminal, and the
             check reader.

          d. Balancing and Cash Management- Attendants are responsible for
             accurately balancing sales and cash in the point-of-sale computer system
             and completing a daily report.

          e. Fuel Equipment- Attendants must have a working knowledge of all fuel

ORIGINAL COMPLAINT                                                                         4
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 5 of 17




               station equipment, including but not limited to, tank monitoring devices
               and fuel dispensers.

            f. Cleaning- Attendants are required to clean and maintain the kiosk floor,
               windows, work surfaces, and equipment as well as fuel dispensers, vending
               machines, trash receptacles, customer surfaces, and parking areas outside
               the kiosk.

       b.      Kroger Valley Ranch’s Fuel Center

17.    Kroger Valley Ranch located at 22030 Market Place Drive in New Caney, Texas is

       one of the Kroger grocery stores that has a fuel center across the parking lot. It

       has fourteen fuel pumps and a sales kiosk that measures under 300 square feet.

18.    The picture below, taken from Google street view, shows Kroger Valley Ranch’s

       tiny fuel center kiosk.




19.    The entire interior is crammed with equipment and merchandise and supplies just

       as described above. Each Kroger attendant that staffs the kiosk has to maneuver

       inside the confined space to carry out their daily job responsibilities. Kroger

       supervisors as well as other employees work from the store in the background.

20.    Attendants at the Valley Ranch fuel center are responsible for the tasks detailed


ORIGINAL COMPLAINT                                                                      5
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 6 of 17




       above, including cleaning and maintaining the sales kiosk each shift.

21.    Cleaning the inside of the sales kiosk at Kroger Valley Ranch requires the kiosk

       floor, windows, work surfaces, and equipment. To clean the floor inside the point-

       of-sale area, the fuel attendant has to move the employee stool into the back area,

       pull up the anti-fatigue mat, lean the mat against the protruding countertops,

       maneuver a broom into the space to sweep, maneuver the broom out of the space,

       maneuver a mop into the space to mop, maneuver the mop back out of the space,

       and replace the antifatigue mat onto the floor space where the attendant is

       standing.

22.    All of that activity has to take place while surrounded by counters with equipment,

       lottery ticket and tobacco dispensers overhead, and walls of merchandise. Kroger

       does not provide assistance or supervision for these tasks. Instead, fuel center

       attendants have to navigate the task alone.

23.    Kroger does not provide Valley Ranch fuel center attendants with special training

       for working and cleaning in the confined and physically restricting interior of its

       fuel center sales kiosk. And it does not provide equipment to safely store items

       like the anti-fatigue mat off of the floor so that the areas inside of the fuel center

       can be cleaned safely.

24.    The cleaning supplies, including the size of the mops and brooms, provided by

       Kroger for cleaning the sales kiosk floor are not reasonably safe for cleaning the



ORIGINAL COMPLAINT                                                                         6
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 7 of 17




       floors in a confined area.

       c.     Donna Smith’s Fall

25.    Defendants hired Donna Smith to work as an attendant at the Kroger Valley

       Ranch fuel center in early January 2019.

26.    A Kroger supervisor or employee onboarded Donna and gave her an overview of

       the sales kiosk and her job responsibilities. Donna was told those responsibilities

       included included cleaning the sales kiosk at the end of her shift and that cleaning

       the sales kiosk included cleaning the interior concrete floors.

27.    Kroger’s employee onboarding Donna demonstrated cleaning the floors inside

       the kiosk’s point-of-sale area. As part of the demonstration, the co-employee

       pushed the employee stool around in the area so that she could lift the anti-

       fatigue mat off the concrete floor and lean it (the mat) against the countertop that

       protruded from the walls. With the mat leaning against the countertop, the c0-

       employee swept and mopped the floor using cleaning supplies stored in the

       cluttered back area of the kiosk.

28.    Kroger’s supervisor did not warn Donna that repositioning the employee chair and

       leaning the mat was dangerous or put Donna at risk of falling while maneuvering

       with the broom and mop. Donna was expected to perform the task of cleaning the

       concrete floors inside the kiosk by herself without help from co-workers or

       supervision.



ORIGINAL COMPLAINT                                                                       7
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 8 of 17




29.    Kroger did not provide Donna with a safe way to store the antifatigue mat, the

       chair, or other impediments in the confined space while she cleaned inside.

30.    The only training Donna received on cleaning in the confined and cluttered kiosk

       was the demonstration from the Kroger supervisor that included leaning the mat

       upright against the countertop. Donna was not instructed on safety as it related

       to cleaning inside the kiosk and Kroger did not provide Donna with any safety

       regulations for the task.

31.    The Kroger employees that onboarded Donna showed and/or instructed Donna

       on cleaning the kiosk area in an unsafe manner. On information and belief, those

       employees were themselves untrained, unsupervised, and/or incompetent. This

       belief is based in part on the dangerous manner in which Donna was showed to

       clean.

32.    On or about February 17, 2019, while in the course and scope of her employment

       with Defendants, Donna Smith suffered severely painful and disabling injuries to

       her spine and body generally.

33.    Those injuries occurred while she was cleaning the inside of the crammed and

       cluttered sales kiosk as Kroger required her to do before the end of her shift that

       day. Donna pushed the employee stool so that she could lift the anti-fatigue mat

       off the floor. She leaned the mat against the protruding countertops as she’d been

       shown to do by Kroger’s employee so that she could sweep and mop.



ORIGINAL COMPLAINT                                                                      8
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 9 of 17




34.    Donna was attempting maneuver in the space and retrieve the mop from the back

       area of the kiosk when she tripped on the mat and fell to the concrete floor.

35.    The fall was disorienting. Donna tried to wiggle her toes when she came to her

       senses because she was not sure how badly she was hurt. She knew her back was

       hurt and could not get herself off of the floor or call for help. Donna was alone.

36.    Eventually a customer saw Donna through the glass window and called for help.

       Donna was still on the floor when Kroger employees responded.

37.    Donna’s injuries were severe. The fall fractured her spine in multiple places. She

       was unable to return to work at Kroger because of the injury and Kroger

       terminated her as a result.

38.    At the time of Donna Smith’s injury, Defendants were nonsubscribers to workers’

       compensation insurance under the Texas Workers’ Compensation Act.

                              CAUSES OF ACTION

       A.     Count One: Negligence

39.    Plaintiff’s negligence claim is based on the facts set out in this Complaint.

40.    As nonsubscriber employers, Defendants are responsible for their employees’

       work-related injuries at common law.

41.    At common law, employers owe certain nondelegable and continuous duties to

       their employees who are acting in the course and scope of their employment

       relationship. Those duties include the duties to:



ORIGINAL COMPLAINT                                                                          9
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 10 of 17




          a. Warn about the hazards of employment that are not commonly known to
             or already appreciated by employees,

          b. Supervise activities,

          c. Furnish a reasonably safe workplace,

          d. Furnish reasonably safe instrumentalities with which to work, and

          e. Provide necessary equipment, training, or supervision.

42.    Donna Smith was acting in the course and scope of her employment with

       Defendants when she was injured at work. Defendants owed Donna Smith

       nondelegable and continuous duties while she was acting in the course and scope

       of her employment with Defendants. Those duties included the duties to:

          a. Warn about the hazards of employment that are not commonly known to
             or already appreciated by employees,

          b. Supervise activities,

          c. Furnish a reasonably safe workplace,

          d. Furnish reasonably safe instrumentalities with which to work, and

          e. Provide necessary equipment, training, or supervision.

43.    The incident made the basis of this suit and the resulting injuries and damages

       suffered by Donna Smith were proximately caused by the negligence of the

       Defendants and/or those for whom Defendants are legally responsible, including

       but not limited to:

          a. Failing to properly train Plaintiff in the proper and safe operation or use of
             the relevant equipment in the sales kiosk,

          b. Failing to properly train Plaintiff to identify, appreciate, and avoid the
             relevant hazards associated with cleaning the sales kiosk,

ORIGINAL COMPLAINT                                                                      10
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 11 of 17




            c. Failing to warn Plaintiff on the specific hazards associated with leaning the
               mat on the countertop,

            d. Failing to implement reasonable and necessary policies and procedures
               regarding the relevant operations,

            e. Failing to provide Plaintiff with a reasonably safe workplace, and

            f. Failing to exercise ordinary care as a reasonably prudent person/company
               would have done under the same or similar circumstances.

44.    These negligent acts and omissions of the Defendants were a proximate cause of

       Donna Smith’s injuries and damages that make the basis of this lawsuit.

45.    Defendants were nonsubscribers to workers’ compensation insurance under the

       Texas Workers’ Compensation Act. Therefore, Defendants are barred from

       asserting any common law defenses, including but not limited to any defense

       based upon any alleged contributory negligence of the Plaintiff, Plaintiff’s

       assumption of the risk of injury or death, or whether the negligence of a fellow

       servant caused or contributed to Plaintiff’s injury.

46.    In any event, Plaintiff’s injuries were caused/inflicted without any contributing

       fault or neglect on her part, and solely because of the negligence of the

       Defendants, their agents, servants, employees, representatives, or others for

       whom Defendants are legally responsible.

       B.      Count Two: Premises Liability

47.    Plaintiff’s premises liability claim is based on the facts set out in this Complaint.

48.    As nonsubscriber employers, Defendants are responsible for their employees’


ORIGINAL COMPLAINT                                                                         11
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 12 of 17




       work-related injuries at common law. Additionally, the law bars Defendants from

       asserting common law defenses to premises liability claims brough by an

       employee for injuries sustained during the course and scope of employment.

49.    At the time of the above-events, Defendants employed Donna Smith and Donna

       Smith was acting in the course and scope of her employment with Defendants.

50.    As Donna Smith’s employers, Defendants owed Donna Smith the same duty a

       landowner owes to an invitee. That is to use reasonable care to make the premises

       reasonably safe for the use of the employee. Stated differently, Defendants owed

       Donna Smith a continuous, non-delegable duty to provide her with a safe

       workplace.

51.    Defendants cannot rely on the “no duty rule” to relieve them from their obligation

       to provide Donna Smith with a safe place to work.

52.    The crowded and overfilled space within the sales kiosk that Defendants provided

       Donna Smith and instructed Donna Smith to clean was unreasonably dangerous.

       Items like anti-fatigue floor mat when such items were repositioned to clean the

       floors created fall hazards. Filling the workspace with objects and structures that

       impeded employees from physically moving as needed to do their jobs was also

       hazardous.

53.    All of these unreasonably dangerous conditions posed a foreseeable danger of

       falling and suffering serious bodily injuries to employees carrying out their job



ORIGINAL COMPLAINT                                                                     12
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 13 of 17




       responsibilities, including cleaning inside the kiosk.

54.    At all relevant times, Defendants knew or should have known about the danger

       posed by requiring employees to work in a crowded and overfilled space. They

       know or should have known the hazards posed by items like anti-fatigue floor mat

       when such items were repositioned to clean the floors. And they knew or should

       have known the dangers posed by filling the workspace with objects and

       structures that impeded employees from physically moving as needed to do their

       jobs.

55.    Defendants breached their duty to act exercise reasonable care to reduce or

       eliminate the risks posed by the conditions described above.

56.    This created an unreasonably dangerous and unsafe workplace for Donna Smith.

57.    Defendants’ dangerous workplace was a proximate cause of Donna Smith’s

       injuries and damages. Donna Smith fell and sustained permanent injuries to her

       spine and the rest of her body because of Defendant’s unsafe workplace.

       C.      Count Three: Gross Negligence

58.    Plaintiff’s gross negligence claim is based on the facts set out in this Complaint as

       well as facts she anticipates developing during discovery.

59.    The specific conducted listed above, complained of in the above counts, and

       displayed by Defendants was substantially more than ordinary carelessness,

       inadvertence, or laxity, but rather specifically consisted of gross negligence and



ORIGINAL COMPLAINT                                                                       13
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 14 of 17




       malice, as those terms are defined by law, and were done with either specific

       intent or with conscious indifference and reckless disregard for the rights, safety,

       and interests of Donna Smith.

60.    Defendants’ conduct when, viewed objectively from the standpoint of similarly

       situated companies and individuals, involved an extreme degree of risk,

       considering the probability and magnitude of the potential harm to Donna Smith.

       The conduct is such that Defendants must have had actual subjective awareness

       of the risks involved, but nevertheless proceeded with conscious indifference to

       the rights, safety, or welfare of Donna Smith. It is alleged that these acts were

       committed with specific intent to cause harm to Donna Smith recklessly,

       knowingly, or with malice.

61.    For this gross negligence, Donna Smith specifically pleads for the recovery of

       exemplary damages as stated in this Complaint.

                                       AGENCY

62.    Defendants are also liable for Plaintiff’s injuries and damages under the theory of

       respondeat superior, as Plaintiff and Defendants’ other employees were acting

       within the course and scope of their employment with Defendants at the time of

       the incident in question, the tortious acts described above were within the scope

       of Plaintiff’s general authority, in furtherance of Defendants’ business, and for the

       accomplishment of the object for which Plaintiff was hired by Defendants.



ORIGINAL COMPLAINT                                                                       14
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 15 of 17




                                      DAMAGES

63.    As the result of Defendants’ actions, individually and jointly, Plaintiff suffered and

       incurred damages, including but not limited to:

          a. Reasonable and necessary medical expenses in the past and, in all

              reasonable probability, such medical expenses will continue in the future.

          b. Lost earning capacity in the past and, in all reasonable probability, will

              sustained lost earning capacity in the future.

          c. Mental anguish in the past and, in all reasonable probability, will sustain

              mental anguish in the future.

          d. Physical pain and suffering in the past and, in all reasonable probability, will

              sustain physical pain and suffering in the future.

          e. Physical impairment in the past and, in all reasonable probability, will

              sustain physical impairment in the future.

          f. Physical disfigurement in the past and, in all reasonable probability, will

              sustain physical disfigurement in the future.

          g. Exemplary damages as specifically plead above.

          h. Pre-judgment and post judgment interest at the highest rates allowed by

              law.

          i. All further relief to which Box shows he is entitled at law and in equity.




ORIGINAL COMPLAINT                                                                        15
      Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 16 of 17




                          REQUEST FOR A JURY TRIAL

64.    Plaintiff requests a jury trial on all issues so triable and contemporaneously with

       the filing of this Complaint submits the applicable fee.

                                       PRAYER

       Plaintiff asks Defendants be served with citations directing them to appear and

answer this Complaint and, when a final determination of these causes of action is made,

Plaintiff receive a judgment against these Defendants awarding her damages, costs of

court, prejudgment and post judgment interest, and all further relief to which Plaintiff

may be justly entitled.




ORIGINAL COMPLAINT                                                                     16
   Case 4:21-cv-00524 Document 1 Filed on 02/17/21 in TXSD Page 17 of 17




                                  Respectfully Submitted,



                                   /s/ Daniel Goldberg
                                  Daniel Goldberg
                                         Attorney-in-Charge
                                  Texas Bar No. 24052856
                                  Federal Bar No. 866400
                                  THE GOLDBERG LAW OFFICE, PLLC
                                  2006 Commonwealth Street
                                  Houston, Texas 77006
                                  P: 713-942-0600
                                  F: 713-942-0601
                                  DJG@lawgoldberg.com

                                  Of Counsel:

                                  Heather Lynn Long
                                  State Bar No. 24055865
                                  heather@heatherlonglaw.com
                                  HEATHER LONG LAW PC
                                  4310 N. Central Expressway
                                  Dallas, Texas 75206
                                  Phone: 214-699-5994
                                  Application for Admission Forthcoming

                                  ATTORNEYS FOR PLAINTIFF




ORIGINAL COMPLAINT                                                         17
